645 N.W.2d 726 (2002)
James C. HARRELL, Respondent,
v.
Johnny ROHRBOUGH, Respondent, and
Employers Insurance of Wausau, Relator, and
Consulting Radiologists, Ltd., and
Special Compensation Fund, Intervenors.
No. C0-02-461.
Supreme Court of Minnesota.
June 19, 2002.
Michael G. Schultz, Sommerer & Schultz, P.A., Minneapolis, for employee-respondent.
Howard Y. Held, Fitch, Johnson, Larson, Walsh & Held, P.A., Minneapolis, for employer-respondent.
Gay B. Urness, Conley & Borgeson, St. Paul, for insurer  relator.
*727 Karen Swanton, St. Paul, for respondent special compensation fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 21, 2002, be, and the same is, affirmed without opinion. See Minn. R. Civ. App. P. 136.01, subd. 1(b).
BY THE COURT:
/s/ Edward C. Stringer

Associate Justice